In a proceeding to determine the amount due appellant for his services as an attorney (Judiciary Law, § 475), he appeals from an order of the Supreme Court, Kings County, entered October 5, 1965, which denied his motion for a change of venue and referred the proceeding to a Special Referee to hear and report. Order modified by striking out the second decretal paragraph thereof, which directs the reference, and by substituting therefor a provision that appellant is permitted to answer or move against the petition. Order, as so modified, affirmed, without costs. Appellant’s time to answer or move against the petition is extended until 10 days after service of a copy of the order to be entered hereon, with notice of entry. In the present posture of this proceeding, appellant has been deprived of an opportunity to answer or move against the petition, by reason of his inadvertent failure to answer or move within the statutory time. In the interest of justice, he should be given that Opportunity before a hearing is held.'
Beldoek, B. J., Christ, Hill, Rabin and Benjamin, JJ., concur.